DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/NO2019/050117 06/11/2019
PCT/NO2019/050117 has PRO 62/827,492 04/01/2019
PCT/NO2019/050117 has PRO 62/683,952 06/12/2018
	Claims 71-90 are pending.

Applicant’s election without traverse of Group I, claims 71-83 in the reply filed on December 23, 2021 is acknowledged.
Claims 84-90 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 23, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 79 depends from claim 77, and recites “said protease mixture.”  Neither of claims 77 and 79 recites a protease mixture, so “said protease mixture” lacks antecedent basis.
Claim 82 depends from claim 77, and requires maintaining a temperature.  Claim 77 recites three separate steps.  It is unclear whether the temperature is maintained during one of the steps or all of the steps.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 71-83 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the deproteinization conditions which are required to achieve a product having the claimed properties, which are critical or In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification states that the invention provides methods of deproteinization by which the native structure of krill chitin is substantially preserved.  The molecular weight of krill chitin is 250-350 kDa and the CI is about 90%.  The native krill chitin structure is preserved by minimizing or avoiding deacetylation and depolymerization of the chitin during deproteinization.  See page 21.  Chemical deproteinization using reagents such as NaOH results in partial deacetylation of chitin and reduction of the molecular weight, but specified mild conditions can minimize deacetylation and depolymerization.  See page 22.  The mild deproteinization conditions are, thus, critical for obtaining the product having the claimed molecular weight and CI.  

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 71-76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (Journal of Aquatic Food Product Technology 2017, Vol. 26, No. 10, 1210-1220).
Chen teaches a method wherein krill wastes were deproteinized and demineralized via a fermentation process to obtain chitin.  The fermented residues were filtered and washed with water (meets the limitation “isolating”).  See page 1212, Batch fermentation of krill waste.  See also Table 1 on page 1213, which shows that the chitin product is both deproteinized and demineralized.
	Chen is silent about the molecular weight and CI of the product.  MPEP 2112 states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art."  The basis in fact and/or technical reasoning to support the determination that Chen’s product inherently possesses the properties recited in the rejected claims is that Chen did not subject the chitin to strong acids or bases.  Chen teaches that the use of strong acids or bases may cause deacetylation and hydrolysis (paragraph bridging pages 1210-1211).  Because strong acids or bases were not used, the native structure of the chitin would be preserved.  The instant specification page 21 states that the MW of krill chitin is about 250-350 kDa and the CI is about 90%.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 77-80 and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Journal of Aquatic Food Product Technology 2017, Vol. 26, No. 10, 1210-1220) as evidenced by Harwood (FEMA Microbiology Reviews, fuab046, 46, 2022, 1-20).
Chen teaches a method wherein krill wastes were deproteinized with a protease from B. subtilis and demineralized using L. plantarum to obtain chitin.  The fermented residues were filtered and washed with water (meets the limitation “isolating”).  See page 1212, Batch fermentation of krill waste.  See also Table 1 on page 1213, which shows that the chitin product 
Traditionally, preparation of chitin involves demineralization and deproteinization of waste materials with strong acids or bases, but these chemicals may cause deacetylation and hydrolysis, resulting in a product with lower molecular weight and variable properties.  See paragraph bridging pages 1210-1211.  Chen’s method can overcome these disadvantages.  See page 1211, eighth paragraph.  
	B. subtilis provides a mixture of proteases, including neutral proteases, serine proteases (alkaline), and metalloproteases.  See Harwood, page 13, Table 3.
	Chen is silent about the molecular weight and CI of the products.  
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out Chen’s process to obtain a chitin having the claimed molecular weight and CI.  Chen teaches that strong acid and base treatment results in lowered molecular weight and an inconsistent product.  Chen suggests that a two-stage process involving a first fermentation step followed by deproteinizing and demineralizing would be as effective as the traditional chemical process (page 1218, second paragraph), but would overcome the disadvantages of strong acid and base treatment (page 1219).  The skilled artisan would optimize the deproteinization and demineralization processes to avoid degradation of the krill chitin using routine experimentation.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/LAYLA D BERRY/Primary Examiner, Art Unit 1623